EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1-11 and 13-17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 12 is withdrawn.  Claim 12, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jordan on 08/25/2022.
The application has been amended as follows: 

Claim 1.	(Currently Amended)		A climbing shoe comprising: a shoe-upper which is shaped so as to accommodate and cover substantially the whole foot of the user; a sole made of polymeric material and which is fixed to the bottom of the shoe-upper so as to cover the front part of the bottom of said shoe-upper; and a front tensioning band made of elastomeric material and which is substantially U-bent and fixed to a toe of the shoe-upper so as to surround the front part of the bottom of the shoe-upper, while joining to the front sole;
the climbing shoe further comprising: a rear patch made of soft and flexible material and which is arranged astride of the rear part of the shoe-upper, in the area above a heel portion of the shoe-upper; and a rear tensioning band distinct from the rear patch, which is made of elastomeric material, has a monolithic structure and is substantially U-bent and is firmly fixed to the shoe-upper so that a central bend of the rear tensioning band covers the plantar arch portion of the bottom, and separated branches of the rear tensioning band extend obliquely along become firmly joined via the rear patch while remaining separated prior to being joined via the rear patch.
Claim 2.	(Previously Presented)		The climbing shoe according to Claim 1, wherein the rear patch is made of a soft and flexible polymeric material.

Claim 3.	(Previously Presented)		The climbing shoe according to Claim 1, wherein the rear patch is firmly fixed to the shoe-upper by gluing. 

Claim 4.	(Previously Presented)		The climbing shoe according to Claim 1, wherein the polymeric material forming the rear patch has a hardness lower than that of the elastomeric material forming the rear tensioning band.

Claim 5.	(Previously Presented)		The climbing shoe according to Claim 1, wherein the rear tensioning band overlaps and is firmly fixed to the front tensioning band.

Claim 6.	(Previously Presented)		The climbing shoe according to Claim 1, further comprising a rear protective sheet which is made of a soft and flexible polymeric material and is firmly fixed to the bottom of the shoe-upper so as to cover the rear part of the bottom of the shoe-upper while remaining spaced from the sole.

Claim 7.	(Previously Presented)		The climbing shoe according to Claim 6, wherein the rear protective sheet is oblong in shape and is firmly fixed also to the rear part of the shoe-upper so as to additionally cover the heel portion of the shoe-upper.

Claim 8.	(Previously Presented)		The climbing shoe according to Claim 6, wherein the polymeric material forming the rear protective sheet has a hardness lower than that of the elastomeric material forming the rear tensioning band.

Claim 9.	(Previously Presented)		The climbing shoe according to Claim 7, wherein the rear patch is spaced from the rear protective sheet.

Claim 10.	 (Previously Presented)		The climbing shoe according to Claim 7, wherein the rear patch is made in one piece with the rear protective sheet.

Claim 11.	(Currently Amended)		The climbing shoe according to Claim 1, wherein the sole is at least one of: shaped, or dimensioned, 

Claim 12.	(Re-joined-Currently Amended)		The climbing shoe according to Claim 1, wherein the two ends of the front tensioning band extend join 

Claim 13.	(Previously Presented)		The climbing shoe according to Claim 1, further comprising a semi-rigid front insert which has a plate-like structure and is firmly fixed to the bottom of the shoe-upper, underneath the sole.

Claim 14.	(Previously Presented)		The climbing shoe according to Claim 7, further comprising a semi-rigid rear insert which has a ribbon-like structure, is substantially L-bent, and is firmly fixed to the bottom and to the heel portion of the shoe-upper, underneath the rear protective sheet. 

Claim 15.	(Previously Presented)		The climbing shoe according to Claim 13, wherein the semi-rigid front insert is made of semi-rigid polymeric material.

Claim 16.	(Previously Presented)		The climbing shoe according to Claim 1, wherein the rear patch is substantially inextensible. 

Claim 17. (Previously Presented)		 The climbing shoe according to Claim 14, wherein the semi-rigid rear insert is made of semi-rigid polymeric material.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a climbing shoe having the combination of features claimed that includes the two detached branches of the rear tensioning band to extend obliquely along the two lateral sides of the shoe-upper up to reach and firmly joined to said the rear patch while remaining spaced apart from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/30/2022